869 F.2d 594Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Frank L. MOODY, Plaintiff-Appellant,andPurcell Hill-Bey, Plaintiff,v.STATE OF MARYLAND;  William D. Schafer;  Bishop L. Robinson;Arnold Hopkins, Commissioner, Division of Correction;Present Chairman of the Parole Commission;  Phillip G.Dantes, Former Chairman of the Parole Commission;  WilliamKunckle, Former Chairman of the Maryland Commission;  JohnDoe, Defendants of the Maryland Parole Commission;Wolfgang, Parole Commissioner;  Traurig, ParoleCommissioner, Defendants-Appellees.Purcell HILL-BEY, Plaintiff-Appellant,andFrank L. Moody, Plaintiff,v.STATE OF MARYLAND;  William D. Schafer;  Bishop L. Robinson;Arnold Hopkins, Commissioner, Division of Correction;Present Chairman of the Parole Commission;  Phillip G.Dantes, Former Chairman of the Parole Commission;  WilliamKunckle, Former Chairman of the Maryland Commission;  JohnDoe, Defendants of the Maryland Parole Commission;  ParoleCommissioner Wolfgang;  Parole Commissioner Traurig,Defendants-Appellees.
Nos. 88-7259, 88-7291.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 27, 1988.Decided:  Feb. 17, 1989.

Frank L. Moody and Purcell Hill-Bey, appellants pro se.
Stephanie Judith Lane-Weber, Richard M. Kastendieck (Office of the Attorney General of Maryland), for appellees.
Before JAMES DICKSON PHILLIPS and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Frank L. Moody and Purcell Hill-Bey appeal from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Moody v. State of Maryland, Hill-Bey v. State of Maryland, C/A No. 88-1472-R (D.Md. Sept. 15, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.